NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        DEC 16 2014
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


YINGJIE LI,                                        No. 12-72337

             Petitioner,                           Agency No. A099-903-382

   v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted December 9, 2014**

Before:       WALLACE, LEAVY, and BYBEE, Circuit Judges.

        Yingjie Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

immigration judge’s decision (“IJ”) denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture. Our jurisdiction


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, applying the standards created by the REAL ID Act governing

adverse credibility determinations. Shrestha v. Holder, 590 F.3d 1034, 1039-40

(9th Cir. 2010). We review de novo claims of due process violations. Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We dismiss in part and deny in part the

petition for review.

          We lack jurisdiction to consider Li’s claim that the IJ violated his rights to

due process by not allowing him to present his proposed witness because Li did not

exhaust this claim before the BIA. Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004). We reject Li’s contention that the IJ violated his due process rights by

prejudging Li’s claim of future fear. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (petitioner must show error and prejudice to establish a due process violation).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Li’s testimony, statement, and supporting

documents regarding the year his wife was forced to have an abortion, and the month

Li was laid off. See id. at 1048 (adverse credibility finding reasonable under the

totality of the circumstances). In the absence of credible testimony, Li’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

                                           2                                    12-72337
1156 (9th Cir. 2003).

      Finally, Li’s CAT claim fails because it is based on the same testimony the

agency found not credible, and Li does not point to any other evidence in the record

that compels the conclusion that it is more likely than not he would be tortured by or

with the consent of a public official in China. See id. at 1156-57.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   12-72337